Citation Nr: 0718329	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as secondary to service-
connected residuals of C-5 fracture.

3.  Entitlement to service connection for disability claimed 
as dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision, in which the RO, 
inter alia, denied the veteran service connection for a 
bilateral shoulder disability and dizziness, and declined to 
reopen the claim for service connection for bilateral hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
June 2004, and the RO issued a statement of the case (SOC) in 
June 2005.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2005.

In June 2007, a Deputy Vice Chairman of the Board granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision on the petition to reopen the claim for 
service connection for bilateral hearing loss and the claim 
for service connection for dizziness is set forth below.  The 
claim for service connection for a bilateral shoulder 
disability as secondary to service-connected residuals of C-5 
fracture is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for bilateral hearing loss and the claim for 
service connection for dizziness has been accomplished.

2.  In May 1998, the RO declined to reopen the veteran's 
claim for service connection for bilateral hearing loss.  The 
veteran did not appeal this decision.  

3.  The evidence received since the May 1998 decision is 
cumulative or redundant of evidence previously of record, or 
does not relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.

4.  Dizziness was not shown until after service, and the 
competent evidence does not establish a current disability 
manifested by dizziness that is associated with the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The RO's May 1998 denial of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for disability 
claimed as dizziness are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to establish each element of a claim 
for service connection, as well as explained what constitutes 
new and material evidence to reopen such a claim.  The letter 
also provided notice regarding what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  Further, the letter 
requested that the veteran submit any evidence in his 
possession that pertains to the claim.  Clearly, this letter 
meets the VCAA's timing of notice requirements.  

The Board also notes that, consistent with Dingess/Hartman, a 
March 2006 post-rating letter informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations.  However, 
the timing of this notice (after adjudication of his claims) 
is not shown to prejudice the veteran.  Because the Board's 
decision herein denies the claim for service connection for 
disability claimed as dizziness and declines to reopen the 
claim for service connection for bilateral hearing loss, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as outpatient treatment records from the VA 
Medical Center (VAMC) in Providence, Rhode Island, and the 
report of a VA examination.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied in connection with the claims herein 
decided.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

As a final matter, the Board notes that the claims file 
reflects  RO received VA treatment records, dated from 
November 2004 to September 2005, prior to the certification 
of the veteran's appeal to the Board.  The record does not 
include a supplemental SOC (SSOC) reflecting RO consideration 
of these records.  However, the VA treatment records are not 
pertinent to the petition to reopen the claim for service 
connection for bilateral hearing loss or the claim for 
service connection for disability claimed as dizziness.  
Therefore, a remand of the claims herein decided for 
consideration of these records by the RO is not necessary.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Petition to Reopen Claim for
Bilateral Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss previously was considered and denied.  In a May 
1998 decision, the RO declined to reopen the veteran's 
previously denied claim for service connection for bilateral 
hearing loss.  The evidence of record then consisted of the 
veteran's service medical records (which showed normal 
hearing per whisper tests conducted on separation 
examination), and February 1987 to May 1993 VA treatment 
records (which showed diagnoses of bilateral hearing loss per 
August 1990 and April 1991 records).  

In the May 1998 decision, the RO declined to reopen the 
veteran's claim for service connection for bilateral hearing 
loss on the basis that hearing loss was not shown in service 
or for many years after service.  The veteran did not appeal 
this decision.  Hence, that decision is final as to the 
evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for bilateral hearing loss in August 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.

Objective evidence pertinent to the veteran's claim for 
bilateral hearing loss that was received after the May 1998 
final RO denial consists of the report of a June 2003 private 
audiogram from D.P., Au.D., which shows that the veteran had 
hearing within normal limits through 2000 Hz with a 
precipitous high frequency drop.  

The above-mentioned evidence shows that the veteran has 
current bilateral hearing loss, but does not include any 
comment or opinion relating the veteran's bilateral hearing 
loss to his service.  Thus, while new in the sense that it 
was not previously before agency decision makers, the June 
2003 audiogram report does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral hearing loss, or raise a reasonable 
possibility of substantiating the claim.  

The only other evidence added to the record consists of the 
veteran's own assertions, advanced in various statements of 
record.  However, the veteran is not shown to possess the 
appropriate medical expertise and training to competently 
offer a probative opinion on the matter of whether he has 
bilateral hearing loss that is medically related to service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, any 
statements purporting to do so cannot constitute material 
evidence.  Where as here, the claim turns on a medical 
matter, unsupported lay statements without more, even if new, 
can never serve as a predicate to reopen a previously-
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the May 
1998 RO denial does not constitute new and material evidence 
to reopen the claim for service connection for bilateral 
hearing loss.  As such, the RO's May 1998 decision remains 
final, and the appeal as to this matter must be denied.  As 
the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Service Connection for Disability Claimed as Dizziness

At the outset, the Board notes that although the veteran 
claimed service connection for dizziness as being directly 
related to service, the RO also adjudicated the claim as 
secondary to service-connected disability.  The Board points 
out, however, that neither the veteran nor his representative 
have advanced the claim on a secondary basis.  As such, the 
Board has, consistent with the veteran's assertions, limited 
the veteran's claim for service connection as directly 
related to service.  As the RO also considered the veteran's 
claim for service connection as directly related to service, 
the Board finds that the veteran is not prejudiced by 
recharacterization of the issue in this manner.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Considering the claim in light of the above-noted legal 
authority, the Board finds that service connection for 
disability claimed as dizziness is not warranted.

The veteran's service medical records are devoid of any 
notation as to any complaints or findings dizziness.  

Post-service, the report of an April 1991 VA audiogram notes 
a history of dizziness.

An April 2003 private hospitalization record shows that the 
veteran complained of dizziness.  The diagnosis was 
dizziness, question of chest pressure, question of anginal 
symptoms.  

A June 2003 private audiogram report from D.P., Au.D. also 
notes a history of dizziness and imbalance which was 
longstanding for approximately ten years.  

In August 2003, a private electronystagmogram (ENG) from 
F.G., M.D. was conducted because of complaints of dizziness.  
The ENG revealed significant bilateral weakness with a very 
small response from both sides.  The veteran had poor 
responses on the Saccade and Tracking test, which might 
indicate a central issue.  It was noted that it was more 
likely that the veteran's recent cataract surgery might 
result in difficulty focusing on moving targets.

On January 2004 VA examination, the veteran complained of 
dizziness.  It was noted that the veteran's dizziness was 
attributed to his medication regime.

Although the veteran claims service connection for dizziness 
related to service, as noted above, there were no complaints 
or findings of dizziness in service or for years thereafter.  
Moreover, while the post-service medical record includes 
comments that appear to associate dizziness with medication 
regime, cataract surgery, and chest pressure or anginal 
symptom, none of this evidence includes anything establishing 
or even suggesting the existence of a current disability 
associated with dizziness that is related to the veteran's 
military service.  Significantly, neither the veteran nor his 
representative has presented, identified, or alluded to the 
existence of any such medical evidence.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he currently suffers 
from dizziness related to service, this claim turns on the 
medical matters of disability and etiology, matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence to support the claim.

For all the foregoing reasons, the claim for service 
connection disability claimed as dizziness must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been received, 
the appeal as to this matter is denied.

Service connection for dizziness is denied.


REMAND

Considering the record in light of the VCAA, the Board finds 
that all notification action needed to render a fair decision 
on the claim for service connection for a bilateral shoulder 
disability as secondary to service-connected residuals of C-5 
fracture not been accomplished.  

In this regard, the Board notes that the RO furnished a 
notice letter to the veteran in February 2004 in connection 
with the claims for service connection.  However, the letter 
did not inform the veteran of what evidence was required to 
substantiate a claim for service connection as secondary to a 
service-connected disability.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Action by the RO is required to satisfy the notification 
provisions of the VCAA (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Accordingly, on remand, the RO should, through VCAA-
compliant notice, give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for service connection for a bilateral shoulder disability as 
secondary to service-connected residuals of C-5 fracture, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession (of which he was not 
previously notified).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

Prior to obtaining any additional records identified, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The Board notes that the 
veteran receives treatment at the Providence VAMC, and that 
the claims file currently includes outpatient treatment 
records from this facility dated up to September 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Providence 
VAMC since September 2005, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  
In adjudicating the claim, the RO should consider all 
evidence added to the record since its last adjudication of 
the claim, as well as evidence previously of record, but not 
considered-to specifically include VA treatment records 
dated from November 2004 to September 2005.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Providence VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's shoulders, from September 2005 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claim on 
appeal-service connection for a bilateral 
shoulder disability, as secondary to 
service-connected residuals of C-5 
fracture.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the RO's 
letter should include a request that the 
veteran provide sufficient information and, 
if necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not currently 
of record.  The letter should also include 
a summary of the evidence currently of 
record that is pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a bilateral shoulder 
disability, as secondary to service-
connected residuals of C-5 fracture, in 
light of all pertinent evidence (to 
include the November 2004 to September 
2005 VA treatment records) and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


